PECEIVEL)

 

. a 09
United States District Court 0cT 0 2020
CLERK, U.S, DISTRICT COURT
ect ANCHORAGE, AK
District of Alaska

Docket No.
(to be filled in by the Clerk’s Office)

BRUCE JOSEPH HATTRICK
Petitioner,

Vv.

CITY OF KETCHIKAN,
JOHN KLEINEGGER,
SETH BRAKKE

Respondent(s).

MOTION SEEKING RELIEF FOR 14™ AMENDMENT EQUAL PROTECTION
VIOLATIONS

I, Parties to This Motion
COMES NOW petitioner Bruce Joseph Hattrick, here in after Hattrick to this court pro-se asking
this court to grant him relief of the aforementioned violations from the City of Ketchikan, John

Kleinegger, and Seth Brakke.

II. Basis for Jurisdiction
Grounds, this court has jurisdiction under 42 USC 1983, Willowbrook v Olech 528 U.S. 1073

(2000).

Page 1 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 1 of 13
The City of Ketchikan through Ketchikan Public Utilities (here in after KPU) has repeatedly
violated Hattrick’s equal protection rights, singled him out, acted vindictively, arbitrarily, and
irrationally with prejudice and bias towards Hattrick. Under the Equal Protection Clause, no
state shall "deny to any person within its jurisdiction the equal protection of the laws." This
provision requires that persons similarly situated should be treated alike. Specifically, the Equal

Protection Clause protects against discriminatory action taken by states and their subdivisions.

Ill. Relief
Hattrick requests of this court to grant him relief in the amount of fifteen million dollars from the
City of Ketchikan, and two million dollars from John Kleinegger in his personal capacity, and

two million dollars from Seth Brakke in his personal capacity.

IV. Basis of This Motion
A. On or about 2016, Hattrick started a subdivision on his property located at Jackson

Heights in Ketchikan and identified bank erosion on a neighboring property. Hattrick
requested KPU to have the neighbors bank stabilized and repaired in accordance with
the site development permit that the City of Ketchikan had issued to Hattrick’s
neighbor. About the same time, Hattrick was going through city documents regarding
property lines and found a letter where the City of Ketchikan allowed the neighbor to
trespass on Hattrick’s property, dig out trees, and do as the neighbor needed. Hattrick
complained to the City of Ketchikan regarding the letter and ownership of the
property, that was and is owned by Hattrick, not the City of Ketchikan. Seth Brakke
responded to Hattrick’s complaint and stated that they (the City of Ketchikan) were

told by the adjacent landowner it was city property, so they allowed the trespass.

Page 2 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 2 of 13
Seth also told Hattrick, they did not check if they owned the property or not, they just
took the adjacent landowner’s word. Following this complaint, Hattrick has had

numerous problems with Seth Brakke.

B. Between 2016 — 2017, during the Jackson Heights project, Hattrick connected to
existing city sewer main lines. The Jackson Heights project was engineered using the
cities as-built diagrams. However, the cities as-built were inconsistent with the actual
sewer main that was 70 feet from where the city as-built placed it. Hattrick also
identified the main sewer line was 2 1/2 feet deeper than the as-built the City of
Ketchikan claimed. To match the engineering design for Jackson Heights, Hattrick
lifted grade prior to hooking up to the sewer main. After Hattrick laid two sticks of
pipe, KPU through Seth Brakke, stopped the project. Hattrick was told the pipe could
not remain as it was, and the pipes must be dug-up and relayed. Following the work
stoppage, Hattrick contacted Bam Construction and paid them to dig up the pipe and
relay it per Seth Brakke’s demand. Bam Construction came to the job site spoke with
KPU through Seth Brakee and was permitted to leave the pipe in the ground and
would not have to dig up and relay the pipe that Hattrick had placed even though the
city would not allow Hattrick to do the same. When Hattrick asked Seth Brakee why
Bam Construction did not have to dig-up and relay the pipe that Hattrick could not

leave in the ground, but Bam Construction could, Hattrick was not given a response.

C. During period of performance on Jackson Heights project the city through Seth
Brakke claimed the banks had to be erosion control protected before they City of

Ketchikan would allow lots to be built and houses placed on them. Hattrick did as the

Page 3 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 3 of 13
Seth Brakke claimed had to be done with fabric and rip rap rock, even though the
City of Ketchikan allowed the adjacent property owner to not stabilize the banks
which was eroding Hattrick’s property. Also, another adjacent property, owned by
the City of Ketchikan, had erosion control with fabric and shot rock, which Hattrick
asked to put fabric and shot rock down which the City of Ketchikan representatives
would not allow Hattrick to do the same, which is a much cheaper way of going about
erosion control but may not be as stable. Hattrick then complained to the City of
Ketchikan that this was a violation of Equal Protection. The city of Ketchikan ignored

Hattrick’s complaint.

D. During period of performance for the Jackson Heights project, Bam Construction had
fused and placed the first 40 feet of HDPE 8" waterline. When Hattrick went to hook
up to this line, the city through John Kleinegger would not allow him to fuse the new
pipe to Bam Construction’s pipe they required him to use an Romac Alpha
compression coupler instead of fusing pipe which would be cheaper. Hattrick
Installed the coupler per KPU’s demands and continued fusing the rest of Jackson
Heights Subdivision with his machine that had no data logger. During this time
nothing was said regarding this machine fusion capability, not having a data logger or
any other problems, however Seth Brakke worked for the sewer and building
department not the water department at this time. Two other inspectors one named

CV I do not know the name of the other inspected during the job.

E. On or about the first quarter of 2020 Hattrick began developing more of his property,

this portion was named Rosemary Loop. The beginning of Rosemary Loop already

Page 4 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 4 of 13
had a 6” watermain stub out 38 feet long. Hattrick had engineered plans to connect to
the cities watermain through these existing 6-inch stub outs that were placed in this
spot just for Rosemary Loop development. However, when Hattrick submitted the
engineer plans John Kleinegger and Seth Brakee would not allow Hattrick to connect
to the engineered 6-inch lines. Instead, they wanted Hattrick to install an 8-inch lines,
even though the two looped 6-inch lines would provide close to equivalent water
Supply as one 8-inch line. Per John Kleinegger and Seth Brakke’s demands Hattrick
had the project re-engineered for 8-inch line. Hattrick bought the materials to connect
to an 8” line the same materials the city required him to use on Jackson Heights he
planned to use a Romac compression coupler, due to the fact the city had already
placed a 8” stub out in the ground it was next to a culvert with little room, to dig a big
enough hole to place a fusion machine within, due to the close proximity to the
culvert. However, Hattrick was told he could not use a Romac coupler. John
Klieinegger wanted the pipe fused and would not allow Hattrick to use the same type
of system that was used on Jackson Heights. Hattrick complained he believe this to
be an equal protection violation due to the fact Hattrick watched the city place a
Romac compression coupler just 30 feet away from where he wanted to use it. Then
weeks later, on another valve replacement project, Hattrick again watched the city use
a compression coupler. KPU still insisted Hattrick could not use a coupler and had to
fuse the pipe. Hattrick was told by John Kleinegger when constructing Jackson
Heights and planning Rosemary Loop that nowhere in any system could use any
electrofusion couplers, electrofusion saddles, and no electric fusion parts were to be

allowed for use in the City of Ketchikan

Page 5 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 5 of 13
F. On or about Summer of 2020 the city began construction on Rosemary Loop by
removing the 6” stub out and putting in a new 8” stub out at the bottom of Rosemary
Loop. KPU was fusing pipe, Hattrick watched them use an Electra fusion saddle.
Later Hattrick talked to KPU service crew and was told they would allow
electrofusion coupler if necessary, however John Kleinegger has told Hattrick he

could not use no electrofusion parts.

G. On or about September 2020, Hattrick began construction of Rosemary Loop
waterline he believed all Alaska Department of Environmental Conservation (here in
after ADEC) paperwork and permits were completed for the water, when the sewer
permits were completed this was only affirmed by the fact the city water service crew
had placed an 8 inch stub out for the waterline, thus beginning construction of
Rosemary Loop. Due to the fact KPU would not allow Hattrick to use a Romac
coupler on Rosemary Loop like they had required on Jackson heights. Hattrick set up
to fuse the pipe with the fusion machine he earlier had used on Jackson Heights, this
is a pipe fuser that would fit in front of the culvert and was designed especially for in
ditch fusing. However, as he was in the process of fusing the pipe, he was now told
by the KPU inspector, now he could not use this fusion machine due to the fact it did
not have a data logger. Hattrick explained he had used this fusion machine to fuse
Jackson Heights water mainline pipe and no complaints were made at that time.
Hattrick also stated most of the fusion machines used in Ketchikan do not have data
loggers. When Hattrick was told he needed a data logger; the pipe was already in

place in an open ditch ready to fuse. Hattrick then told the city this was harassment

Page 6 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 6 of 13
and a blatant violation of the 14th Amendment Equal Protection Clause. Hattrick
finished fusing the pipe and for safety purposes filled the ditch to ensure, no accidents

while sorting out the data logger problem.

H. During the filling of the ditch, mention was made that it may not be properly
compacted. Hattrick explained at this point he was doing this for safety and was not
going to put extra work into the project until the fusion issue was settled as he did not
know if he would reopen the ditch and this was not going to be used as a through
street for many years giving the ditch ample time to heal. The area was little more
than a goat trail, that would end-up with having hundreds of dump trucks over it
before it became a road that would be compacted. Due to the very wet conditions and
the fact that Hattrick had just watched and photographed KPU’s work crew dump
many dump truck loads while backfilling their ditch with no compaction on an

existing busy street, Hattrick believed this to be another Equal Protection violation.

I. Around the time Hattrick was filling the ditch, Hattrick was asked if he had ADEC
approval to construct. Hattrick told KPU Seth Brakke he thought it was sent to Mark
Hison as it was Hattrick’s understanding it was applied for at the same time as the
sewer approval to construct. Once the ditch was filled in, backfilled for safety,
Hattrick contacted the engineer who engineered the project to get copies of the ADEC
approval to construct the water line. Hattrick was told due to all the confusion during
the changeover from 6 inch to 8-inch main lines in the engineering, the ADEC
approval to construct may not have been applied for. Hattrick told the engineer he

was sure it was applied for as he did not think the city would have begun construction

Page 7 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 7 of 13
on their part of the 8” stub out for Rosemary Loop without the ADEC approval to
construct. The engineer got back with Hattrick and told him the approval to construct

had not been applied for and he would get it going the next morning.

J. Part of the application for the ADEC approval to construct is KPU must sign a letter
stating among other things that their system was capable of handling the extra 20
house’s Hattrick was putting in. KPU through John Kleinegger refuses to sign the
letter to the ADEC unless Hattrick signs a line extension agreement. The city has not
used such an agreement in many years and has not required any other developers or
landowners to sign such an agreement. this agreement in itself is another equal
protection violation, as the project would have to be constructed to KPU's
satisfaction, it would give the city ability to dictate terms which could be far above
industry standards no matter what they allowed others to do in the City of Ketchikan.
KPU has vindictively singled Hattrick out.

Zeigler v. Jackson, 638 F.2d 776, 779 (Sth Cir. 1981) (holding that differential
treatment without a rational justification is arbitrary and violates Equal Protection);
LeClair, 627 F.2d at 609-10 (stating that a state or local government official can
violate the Equal Protection clause when they single out an individual with the
malicious or bad faith intent to injure

K. This line extension agreement gives KPU the power to violate Hattrick’s 14th
amendment equal protection rights. By stating all aspects of the project must be
completed and done to KPU’s satisfaction this gives KPU ultimate authority to make
the signer of this document do as KPU wishes no matter how arbitrarily or vindictive.

This means KPU can dictate terms far greater than industry standards no matter what

KPU allows other people developing property In Ketchikan to do.

Page 8 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 8 of 13
Olech v. Vill. of Willowbrook, 160 F.3d 386, 387 (7th Cir. 1998), affd,120 S. Ct. 1073
(2000) (per curiam) (alleging that Village officials required the plaintiff alone to
grant a nonstandard easement as a condition for municipal water services)

L. John Kleinegger has stated he will not sign anything for Hattrick’s project to proceed
regarding ADEC or anything else, unless Hattrick will sign his line extension
agreement Hattrick has stated this is extortion by trying to legalize John Kleinegger
and the cities numerous violations of Hattrick’s 14th amendment equal protection

rights. At this time, the city attorney has also sent Hattrick this agreement stating

construction may resume once the agreement is completed.

M. During correspondence with the City, John Kleinegger slandered Hattrick to the city’s
manager and assistant manager in an email by stating Hattrick restarted Jackson
Heights without notifying the City of Ketchikan’s Water Board for inspection, as they
had no pictures of the rest of the Jackson Heights development. This was false and
showed further vindictiveness and prejudice towards Hattrick. Hattrick notified the
person he was referred to, who was a temporary inspector at the time. His name was
CV. The other inspector Hattrick does not know the name of. The inspector named
CV came to the job site on Jackson Heights inspected the coupler and thrust block

said it looked good.

N. At This point KPU and John Kleinegger are maliciously impeding the development of

Hattrick’s property.

Zeigler v. Jackson, 638 F.2d 776, 779 (5th Cir. 1981) (holding that differential
treatment without a rational justification is arbitrary and violates Equal Protection);
LeClair, 627 F.2d at 609-10 (stating that a state or local government official can

Page 9 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 9 of 13
violate the Equal Protection clause when they single out an individual with the
malicious or bad faith intent to injure); Torres v. Frias, 68 F. Supp.2d 935,943 (N_D.
Ill, 1999) (acknowledging that state action based upon an illegitimate animus toward
the plaintiff violates Equal Protection); Lockhart v. Cedar Rapids Cmty. Sch. Dist.,
963 F. Supp. 805, 816 (N.D. Iowa 1997) (finding that the Equal Protection Clause
protects citizens from irrational or arbitrary state action).

O. The City of Ketchikan, Seth Brakke and John Kleinegger have repeatedly been
warned of equal protection violations and continually violate Hattrick’s equal
protection rights and through their actions have cost Hattrick money, and caused
Hattrick a great deal of stress, duress, and sleepless nights worrying not knowing if he
will be able to complete his projects without losing money due to the City of
Ketchikan’s blatant singling-out and harassment. Hattrick has repeatedly not been

allowed to have the same opportunities as another in a similar situation.

Batra v. Board of Regents, 79 F.3d 717, 721-22 (8th Cir. 1996) (acknowledging that
arbitrary or irrational state action that singles out an individual for different
treatment can violate the Equal Protection Clause); Esinail,53 F.3d at 179-80
(holding an individual can bring a claim against a state official for vindictive action
under the Equal Protection Clause of the Fourteenth Amendment); Rubinovitz, 60
F.3d at 911 (reaffirming that bad faith or malicious intent to injure an individual
violates Equal Protection); Yerardi's Moody St. Rest. & Lounge, Inc. v. Board of
Selectmen, 932 F.2d 89, 94 (Ist Cir. 1991) (recognizing that malicious or bad faith
intent to injure an individual can violate Equal Protection); Zeigler v. Jackson, 638
F.2d 776, 779 (5th Cir. 1981) (holding that differential treatment without a rational
justification is arbitrary and violates Equal Protection); LeClair, 627 F.2d at 609-10
(stating that a state or local government official can violate the Equal Protection
clause when they single out an individual with the malicious or bad faith intent to
injure); Torres v. Frias, 68 F. Supp.2d 935,943 (N.D. Ill. 1999) (acknowledging that
State action based upon an illegitimate animus toward the plaintiff violates Equal
Protection); Lockhart v. Cedar Rapids Cmty. Sch. Dist., 963 F. Supp. 805, 816 (N.D.
Towa 1997) (finding that the Equal Protection Clause protects citizens from irrational
or arbitrary state action); Masi, 691 N.Y.S.2d at 720-21 (recognizing individual or
non-class based Equal Protection claims motivated by malicious or bad faith intent to
injure); Thomas, 734 A.2d at 551 (holding that landowners established a prima facie
case of selective treatment in violation of Equal Protection)

Page 10 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 10 of 13
V. Certification

Hattrick prays this court hold the City of Ketchikan, John Kleinegger, and Seth Brakke

accountable for their actions and grant him the aforementioned relief.

Respectfully submitted this date of October 7, 2020

Bruce Hattrick —

| HEREBY CERTIFY that I have made service of this Motion by email to the City of Ketchikan
via:

Mitch Seaver, Ketchikan City Attorney at email: mitchs@city.ketchikan.ak.us;

John Kleinegger, Water Division Manager at email: johok “city. ketchikan.ak.us; and

Seth Brakke, Assistant Water Division Manager at email: sethbidcity.ketchikan.ak.us

Page 11 of 11

Case 5:20-cv-00013-SLG Document 1 Filed 10/09/20 Page 11 of 13
Vv. Certification

Hattrick prays this court hold the City of Ketchikan, John Kleinegger, and Seth Brakke

accountable for their actions and grant him the aforementioned relief.

Respectfully submitted this date of October 7, 2020

Bruce Hattrick |

I HEREBY CERTIFY that I have made service of this Motion by email to the City of Ketchikan
via:

Mitch Seaver, Ketchikan City Attorney at email: mitchs@city.ketchikan.ak.us;

John Kleinegger, Water Division Manager at email: johnk@city.ketchikan.ak.us; and

Seth Brakke, Assistant Water Division Manager at email: sethbwicity.ketchikan.ak.us

Bouce Watrrie
6/2- T3552

E5/ cok FT

Ke Ver kan AK, 46601

Beu ce Natl (rk fama ls Cony

Page 11 of 11

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 12 of 13
6M

Se ery

Bree Hattre*

Cook po .
jeeTeH Kar Ak. 279 0/

mr

nr

9174 9690 0935 0047 6238 49

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I

CA eos: Bas) Pee Cauh

222 Ww. tt Ave.
Room oot box ¥

A ywche ray AK TIS

Case 5:20-cv-00013-SLG Document1 Filed 10/09/20 Page 13 of 13

$7.80°

US POSTAGE
FIRST-CLASS
0625 10847697

39901
000011199
